                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 IN RE: AQUEOUS FILM-FORMING
 FOAMS PRODUCTS LIABILITY                                 MDL No. 2:18-mn-2873-RMG
 LITIGATION
                                                      JOINT STATUS REPORT FOR APRIL 5,
                                                          2019 STATUS CONFERENCE

                                                            This Document relates to
                                                                  ALL CASES


       Pursuant to this Court’s Case Management Order No. 2, co-lead counsel for Plaintiffs and

Defendants provide this joint status report in advance of the status conference scheduled for

April 5, 2019.

       1.        A summary of discovery conducted since the last status conference: Pursuant

to this Court’s instructions in CMO 1, all discovery proceedings in these actions are stayed.

Therefore, no discovery has been conducted since the last status conference.

       2.        Updates on related federal cases not yet transferred to this district:

       The following cases have been tagged to this MDL, with the JPML having issued

Conditional Transfer Orders, but are the subject of pending motions to vacate the Conditional

Transfer Orders.

       a. State of New York v. 3M Company et al., 18-cv-01317 (N.D.N.Y.): Plaintiff State of

            New York opposed transfer of this action to the MDL. Briefing on Plaintiff’s Motion

            to Vacate the Conditional Transfer Order is complete and the motion was submitted

            (without oral argument) at the JPML’s hearing on March 28, 2019. A decision

            regarding transfer is expected shortly.
       b. State of Ohio v. 3M Company et al., 19-cv-120 (N.D.Ohio): Plaintiff State of Ohio

           opposed transfer of this action to the MDL. Briefing on Plaintiff’s Motion to Vacate

           the Conditional Transfer Order is complete and the motion was submitted (without

           oral argument) at the JPML’s hearing on March 28, 2019. A decision regarding

           transfer is expected shortly.

       c. Schaap et al. v. 3M Company et al., 19-cv-00105 (D. New Mexico): Plaintiffs

           opposed transfer of this action to the MDL. Briefing on Plaintiffs’ Motion to Vacate

           the Conditional Transfer Order will be complete by April 3, 2019. The JPML’s next

           scheduled hearing date is May 30, 2019.

       d. Teune v. 3M Company et al., 19-cv-00162 (D. New Mexico): Plaintiffs opposed

           transfer of this action to the MDL. Briefing on Plaintiffs’ Motion to Vacate the

           Conditional Transfer Order will be complete by April 16, 2019. The JPML’s next

           scheduled hearing date is May 30, 2019.

       e. Town of East Hampton v. 3M Company et al., 19-cv-00642 (E.D.N.Y.): Plaintiff

           opposed transfer of this action to the MDL. Briefing on Plaintiff’s Motion to Vacate

           the Conditional Transfer Order will be complete by April 8, 2019. The JPML’s next

           scheduled hearing date is May 30, 2019.

       In addition, co-lead counsel are aware of the following cases involving the United States

and military use of AFFF fire suppressants:

       Suffolk County commenced an action against the United States on February 14, 2019,

County of Suffolk v. United States of America, Docket No. 2:19-cv-00906 (SJF) (AKT), pending

in the United States District Court, Eastern District of New York. The United States was served

on March 11, 2019 and there has been no initial conference or exchange of discovery. This case


                                                2
involves a military facility also involved in multiple cases already pending in this MDL. Co-lead

counsel understand that Suffolk County filed a notice of potential tag-along for this case on

March 27, 2019.

       Co-lead counsel are also aware that the State of New Mexico and two Colorado

municipal water districts recently commenced actions against the United States based on use of

AFFF at military facilities within their jurisdictions. See State of New Mexico, et al. v. United

States, et al., No. 1:19-cv-00178 (D. New Mexico); Security Water District, et al. v. United

States, No. 1:19-cv-00649 (D. Colo.). These cases involve military facilities that are also the

subject of multiple cases pending in this MDL. In addition, there are two cases pending against

the U.S. Navy in Pennsylvania related to alleged PFAS contamination from AFFF use at military

facilities; these cases are currently on appeal to the Third Circuit and involve the same bases at

issue in the cases in this MDL transferred from the Eastern District of Pennsylvania. See

Giovanni v. U.S. Dep’t of the Navy, No. 17-2473 (3d Cir.); Palmer v. U.S. Dep’t of the Navy, No.

17-3196 (3d Cir.).

       The United States is additionally aware of Fiattraone et. al v. United States, No. 2:18-cv-

00345 (E.D. Wash.), B&B Investments v. United States, No. 2:18-cv-00347 (E.D. Wash),

HB54B, INC dba Moose Creek Lodge v. United States, No. 18-cv-00039 (D. Alaska), United

States v. New Mexico Environment Department, No. 1:19-cv-0046 (D. New Mexico), and Penna

et. al. v. United States, No. 1:16-cv-1545 (Fed. Cl.), and the United States is monitoring the

District of Massachusetts for a possible additional filing, the week following the April 5, 2019,

status conference. The United States will separately address the appropriateness of consolidated

and coordinated treatment for its military-use litigation, which does not involve the other

defendants in this MDL.


                                                 3
       3.      Updates on any related state cases:

       In Pennsylvania, there are 22 actions pending in the Courts of Common Pleas,

representing roughly 678 individual plaintiffs (many of the complaints name multiple plaintiffs)

and three municipal water authority providers. In all but one of these actions, pursuant to state

court rules, no complaint has been filed yet. When complaints have been filed, these cases

would be removable on diversity jurisdiction grounds and co-lead counsel understand that these

plaintiffs would like to be part of the MDL because they intend to and do base their claims on the

alleged use of AFFF, possibly through direct-filing in the District of South Carolina. Co-lead

counsel have discussed with counsel for plaintiffs in these cases an efficient way to consider

making these cases part of the MDL, including through a potential direct-filing order while

preserving claims and all defenses, and all Lexecon rights for the parties. This issue is discussed

in further detail below.

       On February 8, 2019, the State of New York filed a second complaint related to alleged

AFFF usage in the state, State of New York v. The 3M Company et al, in the Supreme Court of

the State of New York, County of Albany. This complaint has not been served.

       Also in February 2019, Ridgewood Water commenced a related action against several

defendants in this MDL and Honeywell International Inc., Ridgewood Water v. The 3M

Company et al., currently pending in the Superior Court of New Jersey, Bergen County. The

complaint has been served on some Defendants but no other action has been taken.

       On January 17, 2019, the United States filed, United States v. New Mexico Environment

Department in the New Mexico Court of Appeals. This action corresponds to the federal

litigation in United States v. New Mexico Environment Department, No. 1:19-cv-0046 (D. New

Mexico).


                                                 4
       4.      Any issues that the parties wish to raise to the Court (including, if parties

have differing views on issues raised to the Court, their respective positions on these

issues):

               a.     Direct Filing Order for Pre-existing Pennsylvania Praecipe Cases: The

Parties are meeting and conferring regarding a proposed direct-filing order permitting filing of

the pre-existing Pennsylvania praecipe cases in this MDL, and will submit their proposed order

to the Court by April 19, 2019.

               b.     Direct Filing of Complaints: More broadly, the Parties are also meeting

and conferring regarding a proposed direct-filing order for future complaints, whether a Master

Complaint would be appropriate, and other matters related to Defendants’ responsive pleadings.

The Parties will submit a proposed order regarding direct filing of complaints by April 19, 2019.

               c.     Defendant County of Suffolk plans to refile its motions to dismiss

previously filed in Isaac Green et al. v. The 3M Company et al., 2:17-cv-02566 (E.D.N.Y.);

Brandon Py et al. v. The 3M Company et al., 2:18-cv-03230 (E.D.N.Y.); and Diane Singer et al.

v. The 3M Company et al., 2:17-cv-06962 (E.D.N.Y.) in accordance with CMO 2 and subject to

any other orders by the Court.

               d.     Certain plaintiffs wish to seek leave to add the United States as a

defendant in certain pending cases.

               e.     The Parties are meeting and conferring regarding a Protective Order and

other orders, as discussed further in the Proposed Scheduling Order the Parties will be submitting

in advance of the status conference.

               f.     Per CMO 2, Plaintiffs’ Liaison and Co-Lead Counsel will be prepared to

discuss Judge Fallon’s Pretrial Order #6 from the Vioxx MDL.


                                                5
                 g.      The United States is concerned about the defense structure presented in

Case Management Order No. 2, and specifically the language in paragraphs 18, 25(a) and (f), 27,

and 28.

          The United States is a sovereign entity with unique interests that must be represented by

the Attorney General through his designees, as provided by 28 U.S.C. §§ 510, 516, 517 and 518.

Therefore, the United States cannot accede to the assignment of certain responsibilities to liaison

counsel or committee, because only the Attorney General’s designees can perform functions,

such as representing the United States and its agencies before the Court and outside counsel,

conducting discovery for the United States, introducing evidence on behalf of the United States,

submitting motions that represent the United States’ positions, and negotiating stipulations or

settlements that involve the United States. Additionally, the United States only asserts its

sovereign immunity through the Attorney General’s designees. The United States timely raised

this objection at the February 25, status conference, Tr. 21:9-22:22, and the United States has

notified both Plaintiffs’ and Defendants’ counsel of its continuing concerns. If there is any

disagreement or need for further clarity on the authority to represent the United States and its

agencies in litigation, the United States would welcome the opportunity to brief the issue and

submit proposed amendments to the Case Management Order.

          Notwithstanding the above concerns, the United States recognizes and appreciates the

Court’s efforts to avoid duplication and organize discovery. The United States has no objection

to serving on the Defendants’ Coordination Committee, and the United States has no objection to

having liaison counsel perform administrative functions, such as maintaining a document

depository and centralizing communications among counsel. On the contrary, the United States

appreciates liaison counsel’s work in that regard and remains committed to coordination. Indeed,


                                                  6
the United States is currently developing a coordinated voluntary disclosure of information from

its agencies.

                h.     The State of New York is concerned with the plaintiffs’ committee

structure presented in CMO No. 2. The New York State Office of the Attorney General is, by

statute, legal counsel for the State of New York and its agencies and departments. As described

during the February 25, 2019, status conference, and by letter of March 15, 2019, see 2:18-mn-

02873-RMG, ECF No. 44, as a sovereign state, New York is generally precluded from referring

its representation to outside counsel for the functions identified in CMO No. 2, particularly

paragraph 13.

                As described in its March 15 letter, New York is presently a defendant in this

MDL in City of Newburgh v. United States et al., No. 2:18-cv-03358-RMG, and has been

advised by the Defendants’ Co-Lead Counsel that New York should coordinate with the

Plaintiffs’ Executive Committee. New York does not object to coordinating with the Plaintiffs’

Committee for administrative purposes and for facilitating communications among counsel.

However, New York, as a potential plaintiff in this MDL in State of New York v. 3M Company et

al., No. 1:18-cv-01317 (N.D.N.Y.), intends to seek the creation of a separate states’ committee in

the event that State of New York is transferred to this MDL. New York is appreciative of the

Court’s efforts to organize and streamline this MDL.

                i.     Defendants’ Co-Lead Counsel submit the following additional designees

for leadership positions within their respective committees. Resumes for the proposed designees

will be submitted directly to Chambers.

                (1) To the Manufacturer Defendants’ branch of the Defense Coordination
                Committee:



                                                 7
Lyn Pruitt
Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201
(501) 688-8869
lpruitt@mwlaw.com
Counsel for 3M Company

Daniel L. Ring
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL 60606
(312) 701-8520
dring@mayerbrown.com
Counsel for 3M Company

Amanda Kitts
Nelson Mullins Riley & Scarborough LLP
Meridian, 1320 Main Street, 17th Floor
Columbia, SC 29201
(803) 255-9594
Amanda.Kitts@nelsonmullins.com
Counsel for Tyco Fire Products L.P. and Chemguard Inc.

Liam Montgomery
Williams & Connolly LLP
725 12th St. NW
Washington, DC 20005
(202) 434-5030
lmontgomery@wc.com
Counsel for Tyco Fire Products L.P. and Chemguard Inc.

J. Liat Rome
Williams & Connolly LLP
725 12th St. NW
Washington, DC 20005
(202) 434-5634
lrome@wc.com
Counsel for Tyco Fire Products L.P. and Chemguard Inc.

Jillian Kirn
Greenberg Traurig LLP
1717 Arch Street, Suite 400
Philadelphia, PA 19103
(215) 988-7880
kirnj@gtlaw.com

                        8
                       Counsel for National Foam, Inc.

               (2) To the branch of the Defense Coordination Committee led by the Port
               Authority of New York and New Jersey:

                       Elizabeth Knauer
                       Sive Paget & Riesel, P.C.
                       560 Lexington Ave., 15th Fl
                       New York, NY 10022
                       (646) 378-7272
                       eknauer@sprlaw.com
                       Counsel for the Port Authority of New York and New Jersey

               j.      Buckeye Fire Equipment Company would like to discuss entry by the

Court of the stipulations of dismissal with tolling agreement previously entered into between

Defendant Buckeye Fire Equipment Company and the Plaintiffs in certain pending cases from

the District Court for the District of Colorado.

               k.      Conference Dates for Next Six Months.

Dated: March 29, 2019                                  Respectfully submitted,

                                                       /s/_Brian C. Duffy_____

 Michael A London                                      Joseph G. Petrosinelli
 Douglas and London PC                                 Williams & Connolly LLP
 59 Maiden Lane                                        725 Twelfth Street, N.W.
 6th Floor                                             Washington, DC 20005
 New York, NY 10038                                    P: (202) 434-5547
 P: (212)-566-7500                                     F: (202) 434-5029
 F: (212)-566-7501                                     jpetrosinelli@wc.com
 mlondon@douglasandlondon.com

 Paul J. Napoli                                        Michael A. Olsen
 Napoli Shkolnik PLLC                                  Mayer Brown LLP
 1301 Avenue Of The Americas                           71 South Wacker Drive
 10th Floor                                            Chicago, IL 60606
 New York, NY 10019                                    P: (312) 701-7120
 P: (212)-397-1000                                     F: (312) 706-8742
 F: (646)-843-7603                                     molsen@mayerbrown.com
 pnapoli@napolilaw.com
                                                       Co-lead Counsel for Defendants



                                                   9
Scott Summy                            Brian C. Duffy
Baron & Budd, P.C.                     Duffy & Young LLC
3102 Oak Lawn Avenue                   96 Broad Street
Suite 1100                             Charleston, SC 29401
Dallas, TX 75219                       P: (843) 720-2044
P: (214)-521-3605                      F: (843) 720-2047
ssummy@baronbudd.com                   bduffy@duffyandyoung.com

Co-lead Counsel for Plaintiffs

Fred Thompson , III                    David E. Dukes
Motley Rice LLC                        Nelson Mullins Riley & Scarborough LLP
28 Bridgeside Boulevard                1320 Main Street, 17th Floor
Mt Pleasant, SC 29464                  Columbia, SC 29201
P: (843)-216-9000                      P: (803) 255-9451
F: (843)-216-9440                      F: (803) 256-7500
Email: fthompson@motleyrice.com        david.dukes@nelsonmullins.com

Liaison Counsel for Plaintiffs         Co-liaison Counsel for Defendants




                                  10
